
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


SPONSORSHIP MARKETING AGREEMENT


        Sponsorship Marketing Agreement ("Agreement"), dated as of April 1, 2002
("Effective Date"), between Ticketmaster L.L.C., a Delaware limited liability
company, having its principal office at 3701 Wilshire Boulevard, Los Angeles,
California 90010 ("Ticketmaster"), and American Express Travel Related Services
Company, Inc., a New York corporation located at 200 Vesey Street, New York, New
York 10285 ("Amex"). This Agreement shall be deemed to include all Exhibits and
Schedules attached hereto.

        WHEREAS, the intention of Ticketmaster and Amex is to form a strategic
alliance and to set forth herein their agreement and understanding with respect
to their formation of such strategic alliance;

        WHEREAS, the parties will enter into a relationship for a three year
sponsorship agreement in the Territory (defined in Section I below), involving
specific agreed-upon promotional activities and strategies and to explore
synergies and use efforts to stimulate Amex Card usage and increase the volume
of Ticketmaster transactions;

        WHEREAS, Ticketmaster conducts advertising and promotion in a variety of
media and may expand to other media in the future including media now known or
hereafter developed; and

        WHEREAS, Ticketmaster has offered to Amex, and Amex has agreed to
accept, an exclusive sponsorship opportunity ("Sponsorship Opportunity,"
"Sponsorship") to be the only credit card company promoted and advertised by
Ticketmaster in certain sponsorship media referred to herein;

        NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereto agree as follows:

        For ease of reference, this Agreement sets forth the following
provisions:

I. DEFINITIONS.

"Amex Card" = a general purpose payment card bearing an American Express name,
logo, trademark, service mark or copyright is called the "Amex Card" or
"American Express Card." The person whose name is embossed on the face of the
Amex Card is the "Cardmember", and all amounts payable by Cardmembers for
purchases made with the Amex Card are called "Charges".

"Business Day" = a day other than Saturday, Sunday, national holidays, or any
other day on which banks in the City of New York are permitted or required to be
closed.

"Call Center Agents" = telemarketing center service representatives or employees
of Ticketmaster, whether live or recorded voice.

"Card Service Agreement" = that certain agreement, entitled "Agreement for
American Express Card Acceptance" dated as of April 1, 1999 by and between
Ticketmaster and Amex governing acceptance of the Amex Card by Ticketmaster,
certain direct and indirect subsidiaries and affiliates of Ticketmaster and by
Ticketmaster Outlets in the Territory.

"Competing Credit Card Company" = means any company that directly competes with
Amex with respect to any general purpose payment card (including, by way of
example and not limitation, MasterCard, Visa, Discover/NOVOUS, Diners Club,
Carte Blanche and JCB), and any financial institution to the extent it issues a
general purpose payment card, but only with respect to the issuance of any such
general purpose payment card.

1

--------------------------------------------------------------------------------


"Confidential Information" = this Agreement and all information conveyed by
either party to the other party relating to the disclosing party's business,
which is designated by the disclosing party in writing as proprietary and
confidential, subject to the provisions of Section III.F of this Agreement.

"Customer Lists" = the list(s) maintained by Ticketmaster of those consumers who
have ordered Tickets to an event through the services provided by Ticketmaster
as agent for various venues and/or promoters or purchased merchandise through
the Ticketmaster System at any time and from time to time, including prior to
the date of this Agreement.

"Force Majeure" = any reason which is beyond any party's control, such as
boycotts, war, acts of God, labor troubles, strikes, restraints of public
authority, or any similar occurrence in which a party is unable to perform its
obligations hereunder.

"Internet" = In general, a collection of networks connected to each other using
TCP/IP technology, and more particularly, for the purposes of this Agreement,
the world wide web portion of the collection of networks through which users can
interact with web sites.

"Materials" = the materials, which may include but not be limited to print
matters (i.e. Tickets, Ticket envelopes, and Ticket mailing insets, if any),
Call Center Agents' scripts, text code for Internet web pages, and any other
materials which Ticketmaster or Amex agrees in its discretion to cause to be
prepared, distributed, published, posted or disseminated from time to time, to
consumers of Ticketmaster appearing on the Customer Lists, Cardmembers, or
Prospects as provided for herein.

"Phone Names" = means the names, and other personally identifiable information
(other than Email addresses or credit card information), that Ticketmaster
collects from people purchasing Tickets over the phone and through the IVR
system.

"Promotion Copy" = all advertising copy for any and all of the Materials,
including print materials, telemarketing script copy, radio scripts, and text
code for electronic and Internet marketing.

"Prospects" = members of the general public to whom the Sponsorship may be
advertised by Ticketmaster and who may consider purchasing Tickets or
merchandise through Ticketmaster through any distribution channel.

"Sponsorship Media" = shall mean, collectively, and as such categories may be
expanded from time to time pursuant to this Agreement, Internet promotion,
telephone sales promotion, and Print promotion, as such terms are defined and
set forth more particularly in this Agreement.

"Territory" = shall mean the United States of America (including the 50 United
States and Washington, D.C., the U.S. Virgin Islands and Puerto Rico).

"Ticketing" = shall mean the sale of Tickets through the Ticketmaster System.

"Ticketmaster" = shall mean, for the purpose of the performance of
Ticketmaster's obligations under this Agreement, Ticketmaster L.L.C. and not
Ticketmaster Corporation or Ticketmaster Group or any other live event ticketing
unit or affiliate owned by any of them including, without limitation,
TicketWeb, Inc., TM VISTA, Inc. and ReserveAmerica Holdings, Inc., unless such
unit or affiliate is listed in Exhibit C, and not any entity engaged in live
event ticketing that is acquired by any of them or Ticketmaster L.L.C. during
the Term unless Ticketmaster and Amex agree to amend Exhibit C to include such
entity.

"Ticketmaster Controlled Media" = shall mean print materials and advertisements
directly produced and primarily controlled by Ticketmaster but shall not include
media or advertisements primarily controlled by third parties which receive
advertising allowance from Ticketmaster.

2

--------------------------------------------------------------------------------


"Ticketmaster Outlets" = shall mean retail ticket selling agencies owned and
controlled by third parties which have entered into agreements with Ticketmaster
to make Tickets available through the Ticketmaster System.

"Ticketmaster System" = shall mean the hardware, software, related procedures
and personnel, repair and maintenance services established and maintained by
Ticketmaster for the purpose of selling, auditing and controlling the sale of
Tickets for events or merchandise.

"Tickets" = means a printed evidence of the right occupy space at or to attend
an event.

Other terms used herein shall have the meanings ascribed to them throughout this
Agreement.

II. THE PROMOTION

A.Term. The term of this Agreement shall commence on the Effective Date and
remain in effect for a period of three (3) years through April 12, 2005, unless
terminated pursuant to the terms of this Agreement (the "Term").

B.Consideration. In consideration of Ticketmaster fulfilling its material
obligations under this Agreement, Amex will pay to Ticketmaster (a) ** during
each calendar year of the Term, payable on a quarterly basis in equal amounts of
**, in advance, with the first payment due on execution hereof and future
payments due on or within five (5) Business Days after July 12 (being the
payment for the third calendar quarter of the year), October 12 (being the
payment for the fourth calendar quarter of the year), January 12 (being the
payment for the first calendar quarter of the year) and April 12 (being the
payment for the second calendar quarter of the year), etc., of each year;
provided that the payment made by Amex of ** on or about April 12, 2002 shall be
applied to the payment due on execution ("Sponsorship Cash").

C.Special Cardmember Services.

1.Provided that Ticketmaster has not received a written notice of default which
has not been cured, Amex will provide Cardmember servicing support to
Ticketmaster each month in the amount of ** of Ticketmaster's previous month's
Net Volume. The date Amex accepts a Charge is the Business Day Amex receives it
at the office Amex has designated for the receipt of Charges from Ticketmaster.
If during the Term Ticketmaster acquires any entity engaged in live event
ticketing, the parties will mutually determine whether the Charges submitted by
that entity to Amex will be included in the Net Volume and, if they agree that
such Charges should be included, will amend Exhibit C accordingly.

--------------------------------------------------------------------------------

** Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

2.Payment of Amex's Cardmember servicing support to Ticketmaster shall be made
on the twentieth (20th) day of each month based on the prior calendar month's
Net Volume; provided, however, that if the twentieth (20th) day of the month is
not a Business Day, then payment shall be made on the next Business Day. If Amex
cannot calculate Ticketmaster's actual Net Volume for the previous month in
order to make timely payment, such payment shall be made based on a reasonably
determined estimate of such volume and the next monthly payment shall be
adjusted to reflect the correct amount due based on the actual Net Volume for
such month.

3.During the Term of this Agreement and for one (1) year after its termination
or expiration, Amex will maintain accurate records with respect to the
calculation of the Net Volume. Ticketmaster shall have the right, at its
expense, to audit Amex's books and records for the

3

--------------------------------------------------------------------------------

sole purpose of certifying the accuracy of records and payments made pursuant to
this Section C. Such audits will be made not more than once per year, on not
less than fifteen (15) days prior written notice, during regular business hours,
and by nationally recognized auditors. If the auditor's figures reflect Net
Volume higher than those reported by Amex, Amex will pay the difference, and if
the auditor's figures vary more than five percent (5%) from the figures provided
by Amex, Amex will also pay the reasonable cost of the audit.

4.Capitalized terms used in this Section II.C. without definition have the
meanings ascribed thereto in the Card Service Agreement.



D.Sponsorship. Amex will be the "official card" of Ticketmaster. Accordingly,
other than indicating that it accepts other payment methods (as more
specifically addressed below), Ticketmaster will not promote any payment card of
a Competing Credit Card Company. Ticketmaster will use all commercially
reasonable efforts to ensure that Ticketmaster Outlets do not promote any
payment card of a Competing Credit Card Company to purchasers of Tickets at
Ticketmaster Outlets. The foregoing promotional limitation shall not apply
(i) when a Competing Credit card Company sponsors or "presents" an event, tour
or venue for which Ticketmaster sells Tickets; or (ii) when a Ticketmaster
client or the sponsoring Competing Credit Card Company requires that an event or
events be made available exclusively to customers of the Competing Credit Card
Company. When Ticketmaster, or a Ticketmaster Outlet that accepts the Amex Card,
lists each of the payment methods it accepts for the sale of goods or services
using the Ticketmaster name, the Amex Card shall be identified as the "official
card" of Ticketmaster and shall be at least as prominently displayed as other
payment methods. Nothing in this Agreement shall prevent Ticketmaster from
accepting any other form of payment, including cards of Competing Credit Card
Companies, for the purchase of Tickets. Notwithstanding the foregoing,
Ticketmaster agrees that the Amex Card will not be described or shown as the
"official card" of Ticketmaster on any secondary ticket exchange owned,
controlled or operated by Ticketmaster.

E.Marketing. Ticketmaster shall market the Sponsorship Opportunity in the manner
hereinafter described.

1.Gold Card Events (GCE)

a.Consistent with manner in which Ticketmaster has supported Amex's Gold Card
Events Program during the ninety (90) days prior to the Effective Date,
Ticketmaster shall support Amex's Gold Card Events program ("GCE Program") in
the below manner. GCE Programs provide eligible Cardmembers access to prime
ticket allotments, pre-sales and other promotions. Subject to implementation
dates set forth elsewhere herein, for both GCE phone sales and online sales,
Ticketmaster shall insure that only Cardmembers qualify for the GCE Program and
will be permitted to purchase Tickets to any GCE Program promotion (i.e.
standard GCE Program allotments and GCE Program pre-sales) and will use
commercially reasonable efforts to only allow holders of GCE-eligible Cards to
purchase Tickets to any GCE Program promotion. Notwithstanding the foregoing,
Amex acknowledges that the Ticketmaster interactive voice response system (the
"IVR") cannot distinguish between GCE-eligible Cards and other Amex Cards and,
therefore, with respect to the IVR, Ticketmaster will use commercially
reasonable efforts to only allow holders of an Amex Card to purchase Tickets to
any GCE Program promotion, where applicable. Amex shall be solely responsible
for securing GCE Program Ticket allotments and the consent of venues and/or
promoters to participate in the GCE Program. Such consent shall be in a form and
manner reasonably acceptable to Ticketmaster.

i.Ticketmaster shall provide dedicated phone lines in markets as needed to
fulfill the GCE Program;

4

--------------------------------------------------------------------------------

ii.Ticketmaster shall provide call center staff to handle anticipated call
volume for both GCE general allotments and for GCE pre-sales;

iii.Ticketmaster shall provide training for those Ticketmaster call center staff
for the GCE Program;

iv.Ticketmaster shall provide proper scripting, on-screen prompts, messaging,
and other materials to allow the Ticketmaster call center staff to efficiently
process GCE Program orders;

v.Ticketmaster shall make available to Ticketmaster staff handling the GCE
Program the details of specific GCE Program events within mutually agreed upon
timeframes following written notification of such specific details of such GCE
Program events from Amex; and

vi.Ticketmaster will facilitate redemption by Cardmembers of Amex MR points to
purchase Tickets through the GCE Program.



b.Ticketmaster shall comply with the following:

i.Reporting: Commencing July 12, 2002, Ticketmaster shall deliver reports to
Amex on a weekly basis containing information on the number of overall
Ticketmaster ticket sales for the GCE Program events; the number of specific
sales made by purchasers using the Card for such GCE Program events; and the
charge volume of all such Card sales (broken out by phone, internet and outlet
channels). Commencing no later than fourteen (14) weeks after the Effective
Date, Ticketmaster shall deliver weekly reports to Amex for Ticketmaster ticket
sales and charge volume on all GCE Program events by event and by market,
flagged by Amex or its agent by sale class or sale type. As a condition for
receiving such GCE Program reports, Amex shall obtain prior consent from the
Ticketmaster client holding such GCE Program events, in a form and substance
reasonably acceptable to Ticketmaster. The reports shall be delivered by
Ticketmaster to Amex in a mutually agreeable format;

ii.VR Messaging on GCE phone lines: Commencing two (2) weeks after the Effective
Date, and in addition to the obligations described on the Media Plan (defined
below), Ticketmaster shall add to the voice response system for those phone
lines dedicated to the GCE Program a mutually agreeable promotional script for
the GCE website, GCE email information or any other GCE-specific promotional
messaging, subject to compliance with Ticketmaster's standard operating
parameters for telephone prompts and messages;

iii.VR Messaging on General Ticketmaster Phone Lines: In accordance with the
Media Plan set forth on Exhibit A (the "Media Plan"), Ticketmaster will add to
the voice response system for its general phone lines a mutually agreeable (in
length and content) introductory script and, during the "music-on-hold" portion,
a mutually agreeable (in length and content) promotional script for the GCE
Program;

iv.Impact of Sold Out GCE Tickets: In the event that GCE Program tickets are no
longer available for a particular event, Ticketmaster will allow GCE Program
customers on the dedicated GCE Program phone lines to stay on the line to
attempt to purchase general ticket inventory for same event if Amex notifies
Ticketmaster of its request to facilitate such procedure. Ticketmaster
recommends against this due to potential for abuse by non-GCE Cardmembers
resulting in increased cost to Amex and harm to the exclusive nature of GCE
Program dedicated phone line.

5

--------------------------------------------------------------------------------

v.Collection of Cardmember Emails: Commencing ninety (90) days after the
Effective Date, during the ticket purchase process on those phone lines
dedicated to the GCE Program, Ticketmaster will request email addresses and
consent to transfer credit card information from Ticketmaster to Amex from
Cardmembers who complete ticket purchases. Ticketmaster will forward all such
collected email addresses and card information to Amex in a mutually agreeable
format and in accordance with a mutually agreeable schedule which will be no
less frequently than monthly. All scripting related to the collection of such
emails and such consents shall be subject to mutual agreement between the
parties and shall be in accordance with Ticketmaster's then current privacy
policies and practices;

vi.Call Center Visits: In accordance with a mutually agreeable, pre-determined,
schedule (which shall, in any event, be no more frequently than quarterly), Amex
shall be permitted to visit Ticketmaster call centers featuring Ticketmaster
management staff working on the GCE Program;

vii.Call Monitoring: In accordance with past practice and procedure,
Ticketmaster and Amex will conduct monthly, joint, remote monitoring sessions of
live calls on those phone lines dedicated to the GCE Program. Ticketmaster
personnel will attend every Amex remote monitoring session. The schedule for
such remote monitoring sessions will be mutually agreed between the parties;

viii.Transaction Reports: Upon forty (45) days prior written notice, and no more
than twice per year during the term, Amex may request a detailed "GCE Program
transaction" report, provided that Amex delivers, together with such notice, a
list of the specific GCE Program events names, dates and places to be covered in
such report. Ticketmaster shall then provide a report detailing, by purchaser,
the transaction data, including credit card number, for all Cardmember
purchasers for such identified GCE Program events. All such transaction data
shall be provided to Amex in accordance with Ticketmaster's then current privacy
policy.

ix.Phone Line Charges: Ticketmaster will provide all phone lines dedicated to
the GCE Program at no additional cost to Amex, except that Amex will reimburse
Ticketmaster for per minute charges of the ACD line usage on any 800 number
phone lines; and

x.National Phone Number: Notwithstanding Section II.E.1.b.ix above, at Amex's
cost, and subject to Amex's approval, TM will implement one national phone
number dedicated to the GCE Program.



c.Establishment of Metrics:

i.Hold Time Benchmark: Commencing on April 12, 2002, at a minimum, Ticketmaster
agrees that the average wait time (any call in queue for sales agent support)
over the course of each quarter for telephone calls answered by an agent for the
GCE Program dedicated phone lines ("Measurement Calls") shall not exceed one
hundred and thirty-five (135) seconds ("Hold Time Benchmark"). Amex and
Ticketmaster agree that the Hold Time Benchmark described in this sentence shall
apply to aggregated quarterly telephone calls received. If for any reason
Ticketmaster does not achieve the stated target, Ticketmaster will thereafter
use all commercially reasonable efforts to answer such telephone calls within
the target average time period as quickly as possible.

ii.Penalties: In the event that Ticketmaster fails to meet the Hold Time
Benchmark set forth above for any quarter during the term, then Amex may reduce
its next

6

--------------------------------------------------------------------------------

quarterly payment to Ticketmaster by ** per each six second increment that the
actual average hold time of all Measurement Calls for the previous quarter
exceeded the Hold Time Benchmark described above.

iii.Reports: Commencing on the Effective Date, on a monthly basis during the
term, Ticketmaster shall provide Amex with reports for the GCE Program dedicated
phone lines detailing the number of calls handled by Ticketmaster call centers,
average talk time, abandon rate, call order conversion and average wait time. In
addition, commencing on July 8, 2002, Ticketmaster will incorporate into such
report the average number of tickets sold per order.

iv.Annual Satisfaction Survey: Amex will be entitled to conduct, at its own
expense, an annual customer satisfaction survey. Ticketmaster agrees to meet
with Amex to discuss the results of such survey and to work in good faith to
address any issues, which arise from such survey and review.



d.On-line Ticketing:

i.Internet Sales: No later than October 1, 2002, Ticketmaster shall implement
online ticketing for all GCE Program events, including all general ticket sales
and all pre-sales ("Online Ticketing Launch"), such implementation to include
limiting the ability to purchase GCE Program allocated tickets to Cardmembers
only and Ticketmaster will use commercially reasonable efforts to so limit the
access of such GCE Program allocated tickets to GCE eligible Cards only.
Ticketmaster will facilitate redemption by Cardmembers of Amex MR points to
purchase Tickets through the GCE Program.

ii.Penalties: In the event the Online Ticketing Launch is delayed beyond
October 15, 2002, then, for each calendar quarter thereafter that the Online
Ticketing Launch Date is delayed, Amex may reduce its payments to Ticketmaster
by **. By way of example, in the event the Online Ticketing Launch does not
occur until October 16, 2002 or later, then Amex may reduce its payment to
Ticketmaster for the first quarter of 2003 by **; in the event the Online
Ticketing Launch does not occur until January 16, 2003 or later, then Amex may
reduce its payment to Ticketmaster for the second quarter of 2003 by **; and so
forth.

--------------------------------------------------------------------------------

** Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

iii.Deep Links to ticketmaster.com: No later than October 1, 2002, Ticketmaster
shall provide to Amex a ticketing feed which will permit Amex to place links on
the GCE Program web site, hosted by Amex, that will link directly to the ticket
purchase pages on ticketmaster.com for the GCE Program events ("GCE Pages"). The
GCE Pages will be hosted by Ticketmaster and will feature the Amex trademarks
and/or logos as determined by the parties (and similar to the NHL "painted
pages" on ticketmaster.com), and will only allow the purchase of tickets using a
Card for GCE Program events and will allow the purchase of tickets using any
method of payment for non-GCE Program events. Ticketmaster shall test all such
Ticketmaster links and GCE Pages prior to launching them to the general public.
Ticketmaster shall provide links to such GCE Pages in Amex email newsletters
sent by Ticketmaster in accordance with the Media Plan.

7

--------------------------------------------------------------------------------

iv.Upsells: Ticketmaster shall provide upsell opportunities on the
ticketmaster.com web site for the Gold Card in accordance with the Media Plan.



e.Distressed Inventory: Ticketmaster shall work in good faith to provide Amex
with the following opportunities with regard to distressed ticket inventory:

i.Ticketmaster Clients: Ticketmaster will use commercially reasonable efforts to
cause Ticketmaster clients to provide Amex with promotional opportunities to
provide distressed inventory to Cardmembers. Such promotional opportunities may
take the form of discounted pricing marketed through Amex, Ticketmaster and the
applicable Ticketmaster client; and

ii.Amex/Gold Card Members: Ticketmaster will work with Amex and will use
commercially reasonable efforts to cause Ticketmaster clients to offer unique
benefits only to Amex Cardmembers and/or only to Amex Gold Card members
consisting of promotions such as a "purchase one Ticketmaster ticket and receive
one ticket for free" promotion. The parties may decide to pilot/test such
promotion in a specific market first, prior to any national roll-out.



2.Membership Rewards (MR)

a.Exclusivity on Member Rewards: Amex shall be the only rewards redemption
program ("Amex MR") related to a payment card product (debit, credit or charge
card) accepted as a payment option at any Ticketmaster point of sale, either
online or offline. For clarification, an airline reward program linked to a
credit card is a rewards redemption program "related" to a payment card product.
Amex MR will be the first redemption or loyalty partner listed among all
redemption or loyalty programs listed for payment on ticketmaster.com except for
those set forth in the sentence below. Notwithstanding anything in this
Section II.E.2.a., such exclusivity shall not apply to (i) any redemption or
loyalty program developed by Ticketmaster (provided that Ticketmaster does not
relate any such redemption or loyalty program with a payment card product);
(ii) any redemption or loyalty program operated by Ticketmaster on behalf of any
Ticketmaster client which allowed members of that redemption or loyalty program
to redeem their awards for that Ticketmaster client's tickets only; or (iii) any
redemption or loyalty program operated by a Ticketmaster client which allowed
members of that redemption or loyalty program to redeem their awards for that
Ticketmaster client's tickets only.

b.Implementation Schedule on Ticketmaster Phone System: No later than June 7,
2002, for calls answered by Ticketmaster call center staff, and no later than
August 15, 2002, for calls answered using Ticketmaster's IVR system, from
callers identifying themselves as Cardmembers, Ticketmaster shall make available
to Cardmembers, as a regular method of payment for at least ** of all events,
the ability to purchase tickets through redemption of Amex MR points on the
phone ("MR Phone Access").

--------------------------------------------------------------------------------

** Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

8

--------------------------------------------------------------------------------

i.Penalties: In the event MR Phone Access using Ticketmaster's call center staff
does not occur until after June 7, 2002, and/or that MR Phone Access using
Ticketmaster's IVR system does not occur until after August 15, 2002, then Amex
may reduce its next quarterly payment to Ticketmaster by **. In addition, for
each ninety (90) day period after the first ninety (90) day period after June 7,
2002 or August 15, 2002, as the case may be, that MR Phone Access is delayed,
Amex may reduce its next quarterly payment to Ticketmaster by **. By way of
example, in the event MR Phone Access does not occur until after June 7, 2002
but prior to September 5, 2002, then Amex may reduce its next quarterly payment
to Ticketmaster by **; in the event MR Phone Access does not occur until
September 5, 2002 but prior to December 4, 2002, then Amex may reduce its next
quarterly payment to Ticketmaster by an another **; and so forth.



c.Implementation Schedule on ticketmaster.com: No later than August 1, 2002,
Ticketmaster shall make available to Amex Cardmembers, as a regular method of
payment online for ** of all events, the ability to purchase tickets through
redemption of Amex MR points ("MR Online Access").

i.Penalties: In the event the MR Online Access does not occur until after
August 1, 2002 but prior to November 1, 2002, then Amex may reduce its next
quarterly payment to Ticketmaster by **. In addition, for each ninety (90) day
period after November 1, 2002 that MR Online Access is delayed, Amex may reduce
its payments to Ticketmaster by **. By way of example, in the event the MR
Online Access does not occur until after November 1, 2002 but prior to
February 1, 2003, Amex may reduce its payments to Ticketmaster by **; in the
event the MR Online Access does not occur until February 1, 2003 but prior to
April 30, 2003, Amex may reduce its payments to Ticketmaster by an another **;
and so forth.

--------------------------------------------------------------------------------

** Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

d.Implementation Details: Ticketmaster and Amex shall use commercially
reasonable efforts and work in good faith to implement MR Phone Access and MR
Online Access (collectively, the "MR Program") within the time frame set forth
above and in accordance with the following details:

i.Operations implementation:


1.Coordination of phone lines at Ticketmaster;

2.Training of Ticketmaster representatives to ensure appropriate communication,
transaction and quality standards are met;

3.Monitoring sales to ensure proper inventory and accurate communication of
availability;

4.Managing ticket manifests to manage specific ticket access to Amex MR
enrollees (if applicable);

5.Test calling;

6.Tracking and analysis;

7.Managing and communicating customer service issues; and

9

--------------------------------------------------------------------------------

8.On a nightly basis during the Term, accurate data capture identifying Amex MR
enrollees purchasing Tickets through redemption of Amex MR points and nightly
batching and sending an information file related to these purchases to Amex in a
mutually approved format, such information to include personally identifiable
data about Amex MR purchasers, subject to Ticketmaster's then current privacy
policy. The data each night will be four (4) days old due to processing lags.
Ticketmaster will use best commercially reasonable efforts to compress the time
between data capture and data transfer.

9.Amex shall be solely responsible for all costs (including the value of the
Ticket price and all related handling and other charges) associated with
chargebacks related to Amex MR purchasers, including, but not limited to issues
such as insufficient Amex MR points and purchasers who improperly identify
themselves as Amex MR members.

10.Ticketmaster will facilitate redemption by Cardmembers of Amex MR points to
purchase Tickets through the GCE program.

11.Ticketmaster and Amex agree to reasonably cooperate in an attempt to identify
how to achieve a reduction in the number of Cardmembers not enrolled in Amex MR
who purchase Tickets through the MR Program; provided, however, that nothing in
this sentence will oblige either party to incur any cost or expense.

10

--------------------------------------------------------------------------------





3.Acquisition

a.Customer List. Ticketmaster shall make available for limited use a list of its
Phone Names (both Amex and non-Amex customers) to Amex in accordance with
Ticketmaster's then current privacy policy and the Media Plan. Such list to
include personally identifiable information and shall be segmented by:


1.Top designated metropolitan areas;

2.Customers by number of tickets purchased;

3.Customers who purchased Broadway tickets (and quantity);

4.Customers who purchased Fine Arts tickets (and quantity);

5.Customers who purchased Concert tickets (and quantity); and

6.Customers who purchased Sports tickets (and quantity).




b.Interactive Channel (Ticketmaster Internet sales). In accordance with the
Media Plan, Ticketmaster shall place links on ticketmaster.com, in Ticketmaster
confirmation emails (emails sent to ticket purchasers confirming their Internet
ticket purchase) and in other locations, linking to the page on an Amex web
site, located atwww.americanexpress.com, where users may apply for an Amex Card.

c.Ticketmaster Outlets. Ticketmaster will provide the following placements at
Ticketmaster Outlets:

i.Ticketmaster will use commercially reasonable efforts to place Amex provided
plexi-glass holders, containing applications for Amex Cards and featuring the
Amex trademark or logo, on the counter at Ticketmaster Outlets that accept the
Amex Card; and

ii.Ticketmaster will place an Amex trademark or logo on the Ticketmaster policy
sign and Ticketmaster will use commercially reasonable efforts to cause such
policy sign to be placed on the ticket counter at each Ticketmaster Outlets that
accept the Amex Card.

iii.Ticketmaster will check for such policy signs at Ticketmaster Outlets during
Ticketmaster's regular Ticketmaster Outlet audit process. Ticketmaster will
cause Ticketmaster Outlets to post such policy signs in accordance with this
Section E.3.c., upon notice from Amex or a third party, or if non-compliance is
discovered as a result of Ticketmaster's regular Ticketmaster Outlet audit
process.



4.Communication (Official Card)

a.Ticketmaster shall place Amex developed targeted rich media on
ticketmaster.com in accordance with the Media Plan.

b.Ticketmaster will feature a minimum of 417,900,000 impressions for Amex across
all Ticketmaster distribution channels as set forth in the Media Plan. All
placement of such impressions on the ticketmaster.com home page will be mutually
agreed upon and may not be animated.

11

--------------------------------------------------------------------------------

c.Amex shall have the ability to place and/or update (no more frequently than
weekly) the below messaging:

i.Phone prompts, as described below, are subject to and in accordance with the
Media Plan:


1.Telephone Interaction. The "telephone sales promotion" part of "Sponsorship
Media" shall be as follows. Provided Ticketmaster is given reasonable notice,
Amex and Ticketmaster will mutually determine the specific script and any
changes thereto to the extent Amex is referenced, subject to the reasonableness
of the script (e.g., concerning time limitations, legal objections, remarks
disparaging third parties, etc.). During the Term, the aforesaid script rights
shall apply to all Ticket and merchandise which Ticketmaster itself sells by
phone.

a.Consumer Calls. Scripts which state or incorporate the concept that
"Ticketmaster proudly welcomes the American Express Card," shall be used by
Ticketmaster, as follows:

(i)Initial message to feature Amex in script:

        The initial message featured in the Amex script shall be "Thank you for
calling Ticketmaster, where we proudly accept the American Express Card and
Membership Rewards points" Any changes to the above-referenced language shall be
mutually agreed to by the parties. Communication of certain Cardmember benefits
under this Agreement, as agreed to by both parties, shall also be communicated
during the welcome message.

        The words "Thank you for calling Ticketmaster, where we proudly accept
the American Express Card and MembershipRewards points" shall be incorporated
into any general or main information lines, where practicable and communication
of certain Cardmember benefits, as agreed to by both parties, shall also be
communicated during the welcome message on the general or main information lines
where practicable (however, these requirements will not apply to any information
lines which are co-sponsored, such as is the case with radio stations and
certain dedicated telephone lines, all of which Ticketmaster shall disclose to
Amex within thirty (30) days after the end of each calendar quarter). Any
changes to the above-referenced language shall be mutually agreed to by the
parties.

(ii)"Music-on-hold" environment (at front end when callers are in queue only).

        Ticketmaster agrees that Amex will be the exclusive credit card company
which may advertise, provided that Ticketmaster may mention other credit cards
in describing methods of payment and for ads run by local radio stations and for
events sponsored by Competing Credit Card Companies during "music-on-hold." In
addition to any other approval rights that Ticketmaster may exercise under this
Agreement, Ticketmaster shall have reasonable approval over the length of any
advertising during "music-on-hold".

b.In method of payment script. When orders are taken by phone, Ticketmaster
shall include the following words: "Our card of choice is American Express.

12

--------------------------------------------------------------------------------

Would you like to use your American Express card today?" Any changes to the
above-referenced language shall be mutually agreed to by the parties.

c.If Amex is the chosen payment option. the Call Center Agent may say, "Thank
you for using the American Express Card", or words to that effect.

d.Relating to certain events. In the event a Competing Credit Card Company
sponsors or presents an event or venue, Ticketmaster may accurately identify the
name of the event or venue or otherwise as the venue or Ticketmaster's client
requires to the extent it relates to the presentation of the event (which
presentation may include the name of the Competing Credit Card Company sponsor,
if required) and, if such Competing Credit Card Company so requires,
Ticketmaster may make Tickets available exclusively to holders of such competing
card and such Competing Credit Card Company may exclude Amex as an acceptance
method of payment. It is the intent of the parties hereto that this subsection
be used only exceptionally and only for event(s) described in the first/second
sentence of this subsection.




ii.Online:


1.Amex will be the "Official Card" of Ticketmaster.com;

2.In accordance with the Media Plan, Ticketmaster shall develop and host a one
to three page Amex mini-web site ("Amex Sitelet") accessible by a link from
ticketmaster.com. The Amex Sitelet shall be designed by Ticketmaster (creative
supplied by Amex and subject to Ticketmaster's reasonable approval). The Amex
Sitelet shall feature information on Amex related promotions with Ticketmaster.
The launch of the Amex Sitelet shall be in accordance with a mutually agreeable
schedule.

3.In accordance with the Media Plan, Ticketmaster shall feature GCE Program
events, Amex MR, and Amex Card acquisition banners on ticketmaster.com;

4.In accordance with the Media Plan, Ticketmaster will allow Amex to utilize
internet prompts (standard ticketmaster.com ad units) to promote GCE Program
events, Amex MR, acquisition or other Cardmember messages and/or benefits in
accordance with Ticketmaster's standard advertising policies;

5.In accordance with the Media Plan, Ticketmaster shall include a banner for
"Amex (Ticketmaster Card of choice): Apply Now" with a direct link to the Amex
web site; and

6.Ticketmaster and Amex shall mutually determine creative and type of ad unit
(other than a "pop-up" ad unit) to be presented to ticket purchasers after a
purchase transaction is completed, where such purchaser did not use the Amex
card, soliciting Amex card applications, in accordance with the Media Plan.




iii.Media


1.General

a.Ticketmaster will include the MR logo and copy regarding the "ability to use
points to buy tickets" on Ticketmaster media placements in accordance with the
Media Plan, subject to Amex prior approval;

13

--------------------------------------------------------------------------------

b.Amex will have the right to use the Ticketmaster logo, name and phone number,
subject to Ticketmaster's reasonable prior approval, in conjunction with the MR
logo and tag line on any and all Amex MR marketing communication vehicles;

c.Ticketmaster will insert specialized, targeted inserts/buckslips in up to
twenty (20), event specific, ticket envelope mailings per year at Amex's written
request. Amex will be responsible for producing the inserts, at Amex's sole
cost, subject to Ticketmaster's prior reasonable approval; and

d.In accordance with the Media Plan, Ticketmaster will include a Gold Card
upgrade message on its ticket envelope.



2.The print promotion, as described below, are subject to and in accordance with
the Media Plan:

a.Wherever the Ticketmaster phone number appears in Ticketmaster Controlled
Media, the Amex logo and Amex-provided tag line will appear next to it (provided
any space limitation allows use of the tag line), and the words "Ticketmaster
Proudly Welcomes The American Express Card" or other words or logos acceptable
to both parties shall be included in the manner set forth in the immediately
following subsection in all of the following Ticketmaster Controlled Media:

(i)Ticket envelope panels and flaps;

(ii)mailing inserts;

(iii)Event Guides; and

(iv)any other print materials mutually agreed to.

Ticketmaster shall use its reasonable efforts to cause third parties to promote
the Amex Card on the print Materials in all non-Ticketmaster Controlled Media,.

b.Size and Specifications. The size and specifications of the Amex logo will
conform to those provided in Exhibit B attached hereto and made a part hereof,
which contains a sample from which Ticketmaster will not materially deviate,
without Amex's prior written approval.

c.Ticket Envelope Panels.

(i)On the Ticketmaster panel of the Ticket envelope, for only those Ticket
envelopes included in the Media Plan, a distinguishable/recognizable Amex logo
will appear in similar size and placement consistent with Ticketmaster's past
custom and practices. A sample from which Ticketmaster will not materially
deviate is incorporated as B to this Agreement. Ticketmaster will use diligent
efforts to phase in the Amex logo on ticket envelopes as soon as it is
commercially reasonable, but in any event the Amex logo will be phased entirely
in within approximately ninety (90) days from the date hereof.

(ii)For 5,000,000 Ticket envelopes per calendar year during the Term (as
described in the Media Plan and not in addition to the obligations in the Media
Plan), Amex will be entitled to have an entire panel for its own use. Amex will
provide camera-ready art by applicable deadline

14

--------------------------------------------------------------------------------

which art may be changed up to four (4) times per calendar year and shall be
subject to review and approval by Ticketmaster with respect to the collateral
message, which approval may not be unreasonably withheld.

d.Mailing Inserts. Amex may provide Ticketmaster with one (1) two (2)-sided
insert of Amex's choice which insert may be changed up to eight (8) times per
calendar year and shall be subject to review and approval by Ticketmaster, which
Ticketmaster will include in 1,500,000 mailings per calendar year, including
highly targeted inserts for 20 venue-level programs per year (as described in
the Media Plan and not in addition to the obligations in the Media Plan) during
the Term.

(i)Amex will print and provide the inserts, at its sole cost and expense, in
accordance with Ticketmaster's distribution procedures, size and an weight
requirements.

(ii)Ticketmaster may include inserts for other third parties (other than
Competing Credit Card Companies except client-related sponsorships as described
in Section II.E.4.c.i.1.d. hereof) or for Ticketmaster's own use in any
mailings.

(iii)Amex may use the inserts to communicate Cardmember benefits that do not
compete with Ticketmaster's business and that comply with Ticketmaster's then
effective advertising guidelines. Amex cannot use print Materials to advertise
any event or venue for which Tickets are sold but for which Ticketmaster does
not sell any of the Tickets.

(iv)Ticketmaster agrees to work with Amex to identify other opportunities to
promote the Sponsorship through Ticketmaster's mailings.



e.Ticket Alert Guides.

(i)As described in the Media Plan, and not in addition to the obligations in the
Media Plan, Amex will be featured on the front cover of the Ticket Alert Guide.



f.Proof of Performance. Within thirty (30) days after the end of calendar
quarter during Term, Ticketmaster shall provide to Amex sample copies of the
print Materials placed in accordance with the Media Plan. In addition, upon the
giving of reasonable notice to Ticketmaster, a designated representative of Amex
shall have the right to review, at reasonable intervals no more frequent that
quarterly, and in such a manner that does not interfere with Ticketmaster's
normal business operations, Ticketmaster's execution of the telephone
interaction procedures set forth hereinabove. It is understood and agreed that
the nature and extent of any such review shall be subject to Ticketmaster's
confidentiality and privacy concerns regarding its clients and customers.



3.Database:

a.In accordance with the Media Plan, Ticketmaster will pull a list of purchasers
of non-sporting/entertainment tickets and send direct mail or solo email
messages to them to build upon existing Amex sponsorships. All solo email
correspondence, sent in accordance with this Section, must contain or feature an
offer to the recipient that is (a) reasonably targeted in

15

--------------------------------------------------------------------------------

scope with regard to the potential recipients; (b) relevant to the recipients as
the parties may agree; and (c) feature the Ticketmaster name and/or logo within
the body of the email to identify the source of the email message. In the event,
Amex is unable to meet the distribution date for the email delivery as
determined between the parties, the parties shall mutually agree in writing to a
new date. For both solo email and direct mail campaigns under this Section, all
copy and/or artwork shall be subject to Ticketmaster's reasonable approval.

4.Email:

a.In accordance with the Media Plan, Ticketmaster will send an email, describing
benefits available to Amex card members, to all previous US Open buyers in
Ticketmaster's database regarding the 2002 US Open Pre-sale opportunity,
June 1-7, 2002 (subject to Ticketmaster's then current privacy policy). The
content of such emails shall be provided by Amex subject to Ticketmaster's
reasonable approval.

b.In accordance with the Media Plan, Ticketmaster will communicate distressed
inventory available for purchase as part of a GCE Program through emails and
other marketing communications. The parties agree that Ticketmaster will not be
responsible for providing any distressed inventory to Amex under this Agreement.




5.Cardmember Benefits

a.Ticketmaster and Amex shall develop mutually agreeable programs commencing
promptly following the Effective Date to notify Cardmembers of the benefits of
using an Amex Card with Ticketmaster, such as GCE Program or Pre-sale
opportunities, and will begin to execute such programs promptly after such
programs are agreed upon. Each program shall be evaluated on a case by case
basis. Ticketmaster shall provide up to ** of value/resources per year toward
such programs. For illustration purposes, the parties could agree to a ticket
give-away program, the program value of which, including implementation costs
and value of tickets, would be up to the ** threshold.

--------------------------------------------------------------------------------

** Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

b.Ticketmaster will provide Amex with a report stating the aggregate number of
users who click on each Amex ad unit that contains those specific individual
Cardmember benefits offered on ticketmaster.com identified by Amex and the
aggregate number of tickets sold to Amex Cardmembers for those individual
benefits promptly after the end of each such benefit program. On a semi-annual
basis, Ticketmaster will also provide to Amex personally identifiable and credit
card data with regard to each Cardmember who purchases tickets for events
identified by Amex which are the subject of ads containing Cardmember benefits
offered on ticketmaster.com, segmented by Cardmember program benefit.
Ticketmaster agrees to adjust its online privacy policy if necessary to
accommodate this reporting.



6.Card Acceptance

a.Subject to Section II.D., Ticketmaster shall accept the Amex Card pursuant to
the terms of the Card Acceptance Agreement between Amex and Ticketmaster for
payment on all

16

--------------------------------------------------------------------------------

events on its phone and online channels and through all those Ticketmaster
Outlets which accept the Amex Card.

b.During the Term, and subject to Section II.D., Ticketmaster agrees to
designate the Amex Card as the default method within the pull down menu on all
Ticket purchase pages of ticketmaster.com such that the Amex Card is the
pre-selected method of payment. In the event Ticketmaster includes other payment
card logos within the payments method selection area of the Ticket purchase
pages of the ticketmaster.com site, Ticketmaster will also include an approved
Amex logo within this area as part of the default card designation under this
Section, in a size determined by Ticketmaster which is not smaller than the
other payment card logos.

c.No later than October 1, 2002, Ticketmaster will respect and facilitate all
arrangements organized by Amex for particular events to be sold online and/or on
the phones exclusively to Amex Cardmembers, subject to the consent of the
applicable artist, promoter and venue.



7.Amex Share of Credit and Charge Card Purchases

a.The parties agree that Amex's share of all credit and charge cards used to
make purchases of Tickets over the phone, online and at Ticketmaster Outlets
(Amex's Share of Credit and Charge Card Purchases") during the calendar year
2001 was ** (the "Amex Baseline"). The formula for achieving the Amex Baseline
is set forth on Exhibit D, which is attached hereto. Ticketmaster will use
commercially reasonable efforts to obtain an increase of at least ** over the
Amex Baseline each year of the Term of the Agreement, so that at the end of the
Term, Amex's Share of Credit and Charge Card Purchases will represent a share of
at least **.

b.Every ninety (90) days during the Term, Ticketmaster shall provide to Amex a
detailed written report of Amex's Share of Credit and Charge Card Purchases and
shall include specific data by Ticket sale distribution channel type (e.g.
phone, Ticketmaster Outlet, online). The parties will meet at least once each
year of the Term to evaluate ways to increase Amex's Share of Credit and Charge
Card Purchases.

c.In the event Amex's Share of Credit and Charge Card Purchases does not rise at
least two (2) full percentage points above the Amex Baseline to **, as measured
over the twelve (12) month period ending on March 31, 2004, Amex may terminate
this Agreement upon no less than three (3) months prior written notice to
Ticketmaster.

--------------------------------------------------------------------------------

** Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

8.Staffing/Customer Service

a.Ticketmaster will provide a dedicated account executive to manage the
Ticketmaster/Amex relationship who will interface with the Ticketmaster
operations group fulfilling the Ticketmaster/Amex relationship.

b.Amex will have the opportunity to monitor customer service training dedicated
to the GCE Program, participate in mutually agreed to reviews of GCE Program
customer service performance, and suggest changes to improve handling of GCE
Program disputes and increase Cardmember satisfaction levels.



9.Media Plan Penalties

17

--------------------------------------------------------------------------------

a.Provided that Amex delivers relevant media creative and advertising materials
in accordance with the schedule set forth on Exhibit E, then, in the event that
Ticketmaster fails to deliver any portion of any separately identified element
of the Media Plan during any time period called for by the Media Plan (and in
the absence of a separately identified time period, such time period will be one
year), Ticketmaster will owe to Amex a penalty for such non-performance. The
penalty will be provided to Amex by Ticketmaster allowing Amex to reduce its
next regular quarterly payment to Ticketmaster by the amount of the penalty, or,
with regard to the last quarter of the term, by Ticketmaster refunding to Amex
the amount of the penalty. The penalty will equal the value attributable to the
applicable element, in the Media Plan, multiplied by **, multiplied by the
fraction of the deliverable set forth in the specific element of the Media Plan
which Ticketmaster failed to timely deliver. In no event during a year will
Ticketmaster pay a penalty more than once for failing to deliver an element if
it fails to deliver that element more than once during that year.

--------------------------------------------------------------------------------

** Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

10.Jones Beach/PNC Events

a.Notwithstanding anything herein to the contrary, Ticketmaster shall develop an
email notification program, targeting those ticket purchasers in the Tri-State
area (New York, New Jersey and Connecticut), who have not opted out from
receiving such communications, promoting a pre-sale for the PNC Bank/Jones
Beach, May 1-3/May 8-10, 2002 events (approximately 70-90 shows) (the "Jones
Beach Shows"), in accordance with the Media Plan. In order to fulfill this
notification, Amex must provide Ticketmaster with event specific information
necessary to create the emails no later than April 16, 2002 so Ticketmaster can
create the email lists in a timely manner. Ticketmaster shall make the Amex MR
Phone Access available, on a one-off basis, for the Jones Beach Shows on-sale
only during the first ten days of May, 2002. Ticketmaster will train its
customer service representatives to accommodate this one-off Amex MR redemption
with the cooperation of Amex, including cooperation on mutually agreeable phone
scripting and Amex provided training materials. Ticketmaster will cause Amex MR
to be accepted as a special method of payment for the Jones Beach shows both on
the phones and online (but not at Ticketmaster Outlets) using a promotional
code. Ticketmaster will limit the method of payment on the phones for the Jones
Beach shows to Amex cards and MR only. Amex acknowledges that Ticketmaster
cannot restrict the method of payment online or at the outlets for the Jones
Beach Shows.



11.Tribeca Film Festival

a.Notwithstanding anything herein to the contrary, Ticketmaster will restrict
the method of payment for sales of tickets to the Tribeca Film Festival on the
phones to Amex Cards only for the three days of the pre-sale for this event (but
no such restriction for the general on-sale). Amex acknowledges that
Ticketmaster cannot limit the method of payment online or at Ticketmaster
Outlets for the Tribeca Film Festival.

18

--------------------------------------------------------------------------------



III. GOVERNING PROVISIONS OF AGREEMENT

A.Promotion Copy

1.Review and Approval. Unless either party is using the attachments to this
Agreement or the Exhibits containing pro forma Ticketmaster or Amex Materials or
such other Materials that have already been approved, each of the parties hereto
shall cause all Materials, and modifications and/or changes to Materials, to be
delivered to the other party, for review, comment, and approval or disapproval,
at least ten (10) Business Days in advance of a comment deadline imposed by or
upon the requesting party (unless a different approval period or procedure is
expressly set forth herein). Neither party may materially amend, modify, or
alter Promotion Copy after it has been approved by the other party, except with
the explicit written approval of such other party.



B.Ownership of Mailing List and Customer Information.

1.Customer Lists. The Customer Lists (and any Ticketmaster purchase information
with respect to the consumers of Ticketmaster appearing on the Customer Lists)
shall be owned solely and exclusively by Ticketmaster, shall be deemed
proprietary and confidential and subject to the confidentiality provisions of
this Agreement set forth in Section III.G. below. Except as expressly set forth
herein, Amex will not disclose Ticketmaster-specific information to any third
party for any purpose, without the prior written consent of Ticketmaster.

2.Responders and Purchasers. Except for Amex Confidential Information,
Ticketmaster may add to its Customers Lists the names, addresses, telephone
numbers and e-mail addresses of, clickthrough data concerning and purchasing
information about, the consumers of Ticketmaster appearing on the Customer Lists
who purchase Tickets, services or merchandise through Ticketmaster through
whatever media using the Amex Card including the Internet and may use such
information in the same manner it uses such information on other consumers of
Ticketmaster appearing on the Customer Lists. Notwithstanding the forgoing,
Ticketmaster shall not create a separate list of Amex Cardmembers or a list
showing payment information including type for the use or benefit of
Ticketmaster or any third party.



C.Trademarks/Intellectual Property.

1.Limited License. Neither Ticketmaster nor Amex is being granted or vested with
any right or interest, ownership or otherwise, in or to any of the trademarks,
trade names, service marks or logos of the other by virtue of or pursuant to
this Agreement, except as expressly provided herein. Ticketmaster shall have a
non-exclusive, non-transferable license to use the Amex name and trademarks, but
said license is limited to only such uses as are expressly provided for in this
Agreement. Amex shall have a non-exclusive, non-transferable license to use the
Ticketmaster name and logo solely to accurately describe its relationship with
Ticketmaster and the preferred card rights described herein. The use of
Ticketmaster's name and logo by Amex is subject to the reasonable approval of
Ticketmaster, with the understanding that Ticketmaster will reasonably approve,
on a pre-authorized basis, permissible variations which will provide options to
Amex to reference the Ticketmaster-Amex relationship. The use of Amex's name and
logo shall be subject to Amex's approval as set forth in this Agreement.
Notwithstanding anything in this Agreement to the contrary, the placement of any
Amex name, trademark or logo in any Sponsorship Media shall be subject to Amex's
prior approval. Any other use of either party's marks is prohibited, unless
prior written authorization is obtained. At the end of the Term, Ticketmaster
may use Amex's marks on any printed Materials bearing the Amex logo for a period
of not less than sixty (60) days from the date of termination and otherwise as
provided herein, the parties shall cease to make use of each others marks except
as authorized by separate agreement. Neither party will obtain any

19

--------------------------------------------------------------------------------

ownership interest in the marks of the other party or any other rights or
entitlement to continue use of such marks of the other party other than as
provided in this Agreement. Neither party will disparage, dilute or otherwise
adversely affect the validity of the marks of the other. All goodwill and other
rights that may be acquired in the marks of the other party will inure to the
sole benefit of the trademark owner. In the performance of this Agreement, each
party will comply with all applicable trademark laws and regulations. In the
event this Agreement is terminated for any reason, the parties shall immediately
cease to make use of the other's Marks except for Materials that have been
produced or are in production at the date of termination of this Agreement and
as contemplated by Section III.G.4. hereof, except as set forth above with
regard to printed Materials.

2.Reservation of Rights. Each of the parties hereto shall grant to the other the
limited and non-exclusive, royalty free license to use, copy and reproduce and
distribute its trademarks pursuant to this Agreement. During the term of this
Agreement, each of the parties, to the extent that it has any such rights which
may be sublicensed, shall grant to the other party, non-exclusive, royalty free
sublicense to use, copy and reproduce and distribute its licensors' trademarks
in connection with the promotion and distribution, publication and dissemination
of the Materials relating to the Sponsorship Opportunity pursuant to this
Agreement. Any and all trademarks and other intellectual property rights of each
of the parties shall remain the exclusive property of such party or shall be
properly licensed to such party or an affiliate of such party.

3.Grant of License/Disclaimer of Warranty. Each of the parties hereto grants to
the other a non-exclusive, U.S. license to use those trade names, trademarks,
logos, service marks and product designations of such party and its licensors
(collectively, "Company Marks") and brand designated for use in connection with
a party's activities under this Agreement. Each party acknowledges that the
other party has taken reasonable measures to secure its rights in the Company
Marks and brand in the United States and elsewhere. However, with respect to the
Internet promotion, which may be viewed worldwide, the parties do not warrant
that their respective rights in the Company Marks necessarily extend to all
nations worldwide. Each party agrees that its use of the other party's Company
Marks shall be in accordance with good trademark practice and with the other
party's policies regarding trademark usage as established from time to time by
such party at its discretion and communicated to the other party. Both parties
understand and agree that its use of Company Marks in connection with this
Agreement shall not create any right, title or interest in or to such trademarks
and that all such use and goodwill associated with such trademarks will inure to
the benefit of the other party and its licensors.

4.Nothing in this Agreement and no rights granted under it shall be construed to
confer upon Ticketmaster any express or implied right or license to Amex U.S.
Patent No. 6,067,532 entitled "Ticket Redistribution System" or, except as
provided in Section III.C.1 and Section III.C.3 above, to any other intellectual
property right owned by AMEX prior to the Effective Date.



D.Representations and Warranties.

1.General. Each of the parties hereto represents and warrants to the other party
that

a.the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on its part, such party is duly incorporated, validly
existing and in good standing, and this Agreement is a valid and binding
obligation of such party enforceable against such party in accordance with its
terms;

20

--------------------------------------------------------------------------------

b.neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance with any
provision hereof, will conflict with or result in a breach of any provision of
such party's articles of incorporation or by-laws, each as amended, cause a
breach or default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any note,
bond, lease, mortgage, indenture, license or other instrument, contract,
agreement, letter of intent, or oral or written understanding binding upon such
party or its assets, violate any provision of any law, statute, rule or
regulation or order, writ, judgement, injunction or decree applicable to such
party or its assets, or infringe upon any intellectual property or other
proprietary right of any third party;

c.it is not subject to bankruptcy or insolvency proceedings;

d.except as otherwise disclosed, no actions, suits or proceedings are pending
or, to its knowledge, threatened which would materially adversely affect its
ability to perform its obligations hereunder;

e.no representation or warranty contains any untrue statement or omits to state
any material fact required to make the statement not misleading; and

f.no consent, approval, order or authorization or filing with any governmental
body or from any other party is required on its part in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereunder.



2.Additional Ticketmaster Warranties. Ticketmaster further represents and
warrants that

a.it will comply with all the terms of the Card Service Agreement in all
material respects during the term of this Agreement and acknowledges that a
material uncured breach of the Card Service Agreement constitutes breach of this
Agreement.



E.Indemnification.

1.Indemnification by Amex. Amex shall defend, indemnify and hold harmless
Ticketmaster, and its parent, subsidiaries and affiliated companies, and each of
their respective officers, directors, shareholders, partners, employees,
licensees, agents, successors and assignees, from and against any and all
liabilities, losses and expenses whatsoever, including without limitation
claims, damages, judgments, awards, settlements, investigations, costs and
expenses (including without limitation reasonable attorneys fees and
disbursements) ("Claims") which claims arising out of:

a.any and all Materials provided by Amex to Ticketmaster or prepared by
Ticketmaster at Amex's direction and approved by Amex (including all Promotional
Copy) for the Sponsorship Media set forth in this Agreement;

b.the acts or omissions of Amex and its employees and subcontractors in the
performance of Amex obligations under this Agreement;

c.any breach by Amex of any of its representations, warranties, covenants or
obligations under this Agreement; and

d.the negligent acts of Amex or the negligent acts of Amex's agents, employees
or representatives, whether or not related to or arising from this Agreement, or
Amex or Amex's agents, employee's or representative's violations or alleged
violations of any federal, state or local laws, regulations or rulings,
including those relating to consumer credit.

21

--------------------------------------------------------------------------------

2.Indemnification by Ticketmaster. Ticketmaster shall defend, indemnify and hold
harmless Amex, its parent, subsidiaries and affiliated companies and each of
their respective officers, directors, shareholders, partners, employees,
licensees, agents, successors and assignees, from and against any and all Claims
which any of them may become obligated to pay resulting from third party Claims
arising out of:

a.its advertising for the Sponsorship;

b.the acts or omissions of the Ticketmaster and its employees and subcontractors
in the performance of Ticketmaster obligations under this Agreement;

c.any breach by Ticketmaster of any of its representations, warranties,
covenants or obligations under this Agreement; and

d.the negligent acts of Ticketmaster or the negligent acts of Ticketmaster's
agents, employees or representatives, whether or not related to or arising from
this Agreement, or Ticketmaster or Ticketmaster's agent's, employee's or
representative's violations or alleged violations of any federal, state or local
laws, regulations or rulings.



3.Indemnification Procedure. Any party seeking indemnification under
Section III.E.1. or F.2. above (the "Indemnitee") shall give the party from
which indemnification is sought (the "Indemnitor") prompt notice of any claim
for which indemnification is sought. The Indemnitor shall have control over the
defense and settlement of any such claims, except that the prior written consent
of the Indemnitee (which shall not be unreasonably conditioned, delayed, or
withheld) shall be required for any settlement that does not involve only the
payment of cash. To the extent reasonably requested by the Indemnitor, the
Indemnitee shall cooperate in such defense, at Indemnitor's cost and expense.
The Indemnitee shall have the right to participate in the defense of any such
claim at its own expense.



F.Confidentiality.

1.Confidentiality Information. Each party, as a recipient ("Recipient") of any
Confidential Information of any other party ("Discloser") shall hold such
Confidential Information in the strictest confidence and each Recipient shall
protect all Confidential Information of the Discloser with the same degree of
care that the Recipient exercises with respect to its own proprietary and
confidential information. The Recipient shall not disclose or otherwise
disseminate any Confidential Information of the Discloser to any third party
(which shall exclude its officers, directors, employees, agents and affiliates
and the officers, directors, employees agents and affiliates of such affiliates
who have a need to know such information) or use any Confidential Information of
the Discloser for purposes other than those set forth in this Agreement.
However, the Recipient shall have no obligation with respect to Confidential
Information that (i) is in public domain through no act of the Recipient,
(ii) was in the Recipient's possession without any restriction on use or
disclosure prior to its disclosure by the Discloser, (iii) is received from a
third party without any restriction on use or disclosure, provided that
disclosure of such information by such third party is not known by the Recipient
to be a breach of any obligation of confidentiality owed to the Discloser,
(iv) is required to be disclosed by a court order or other governmental
authority or by federal securities laws, or (v) is independently developed by
the Recipient.

2.Publicity. During the Term, except as required by law, neither party to this
Agreement shall make, or cause to be made, any press release or public
announcement in respect of this Agreement or the transaction contemplated hereby
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. The parities shall cooperate as to the timing
and content of any such press release or public announcement and either party
shall be entitled to make such comments as are necessary and appropriate in

22

--------------------------------------------------------------------------------

furtherance thereof and consistent therewith. If either party distributes
internally any copies of this Agreement or any parts thereof, it shall instruct
each recipient that he or she is subject to the confidentially obligation.

3.Survival. The obligations of this Section III.F. shall survive for the Term
and for a period of two (2) years after the termination of this Agreement.

4.Remedies. The parties acknowledge and agree that, in the event of a breach or
threatened breach of this Section III.F., the non-breaching party may have no
adequate remedy in money damages and accordingly, may be entitled to appropriate
injunctive relief against such breach or threatened breach.



G.Termination.

1.Default / Dispute Resolution. The parities shall attempt in good faith to
resolve through negotiations any disputes, alleged breaches, claims, or
disagreements which may arise between them with respect to the interpretation of
any provision of this Agreement or with respect to performance under this
Agreement (each, a "Dispute"). Either party may initiate negotiations by sending
to the other party a notice describing the Dispute in detail (the
"Non-Compliance Notice") and setting forth the relief requested. The receiving
party shall have a period of five (5) Business Days after its receipt of the
Non-Compliance Notice to respond to the allegations set forth in the
Non-Compliance Notice with a written statement of its position on, and
recommended solution to, the Dispute. In the event the Dispute has not been
resolved, the representatives of each party with full settlement authority
shall, within two (10) Business Days after the date of the Non-Compliance
Notice, commence good faith efforts to resolve the Dispute. If the Dispute is
not resolved by these negotiators, which shall in all respects be treated as
Confidential Information under this Agreement, the matter will be submitted to
JAMS/ENDISPUTE for non-binding mediation in accordance with following procedure:

a.Any and all Disputes not resolved by negotiation as described above, shall be
submitted to JAMS/ENDISPUTE for non-binding mediation. Any mediator shall be
bound by the express terms of this Agreement and shall not change or modify any
terms of this Agreement or make any award of damages in excess of the amount set
forth in this Agreement or grant any relief not expressly set forth herein.

b.Either party may commence non-binding mediation by providing to JAMS/ENDISPUTE
and the other party a written request for mediation, setting forth the subject
of the Dispute and the relief requested. The parties will cooperate with
JAMS/ENDISPUTE and with one another in selecting a mediator from JAM/ENDISPUTE's
panel of neutrals, and in scheduling the mediation proceedings. The parties
covenant that they shall participate in the mediation in good faith, and that
they shall share equally in costs. All offers, promises, conduct and statements,
whether oral or written, and made in the course of the mediation by any of the
parities, their agents, employees, experts and attorneys, and by the mediator or
any JAMS/ENDISPUTE employees, are confidential, privileged and inadmissible for
any purpose, including impeachment, in any proceeding involving the parities,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation.



2.Certain Termination Events.

a.In the event of any breach of Section II.B. (Consideration), II.E.
(Marketing), III.B. (Ownership of Mailing Lists and Customer List Information)
or III.C. (Trademarks/Intellectual Property) of this Agreement by either party
hereto, or in the event either party materially breaches the Card Service
Agreement, the non-breaching party shall have the right to terminate this
Agreement if the breaching party has not cured said breach

23

--------------------------------------------------------------------------------

within thirty (30) days after its receipt of a detailed notice from the
non-breaching party specifying the alleged breach. Notwithstanding the
foregoing, in the event the alleged breach is of a nature that is subject to
cure but not within said thirty (30) day period, the breaching party shall have
an additional period which agreeable to both parties but is not less than ten
(10) days in which it may, through the exercise of reasonable best efforts, cure
the alleged breach, failing which the non-breaching party shall have the right
to terminate this Agreement upon thirty (30) days prior written notice. If the
breach is not cured within the end of the thirty (30) day cure period or other
extended cure period, or if a Dispute arises as to whether the breach was cured,
the parties shall engage in Dispute Resolution as set forth above (unless
otherwise mutually agreed). In such event, if Ticketmaster is in breach, any
moneys paid in advance pursuant to the payment terms of this Agreement in
respect of the applicable quarterly period(s) will be returned on a pro-rata
basis based on the date of the breach.

b.Without limiting the generality of the foregoing, subject to the dispute
resolution procedure set forth herein, in addition to any rights hereunder, the
non-breaching party shall be entitled to pursue any and all rights and remedies
that it may have at law or in equity.

c.If at any time either party suffers any material damage, cost or expense
(i.e., resulting in provable financial loss) as a result of improper or
inaccurate Materials regarding the services of the other party and if such
Materials have not been approved, the aggrieved party shall have a right to
immediately terminate this Agreement provided that the breaching party has not
cured said breach within thirty (30) days after its receipt of a detailed notice
from the non-breaching party specifying the alleged breach. Notwithstanding the
foregoing, in the event the alleged breach is of a nature that is subject to
cure but not within said thirty (30) day period, the breaching party shall have
an additional period which agreeable to both parties but is not less than ten
(10) days in which it may, through the exercise of reasonable best efforts, cure
the alleged breach, failing which the non-breaching party shall have the right
to terminate this Agreement upon thirty (30) days prior written notice. If the
breach is not cured within the end of the thirty (30) day cure period or other
extended cure period, or if a Dispute arises as to whether the breach was cured,
the parties shall engage in Dispute Resolution as set forth above (unless
otherwise mutually agreed).

d.Either Ticketmaster or Amex will have the right to terminate this Agreement
early on no less than twelve (12) months' prior written notice to the other in
the event that Ticketmaster or its parent or affiliates acquires a controlling
interest in a company which issues or distributes a credit, charge and/or
payment card.



3.Insolvency or Dissolution of Any Performing Party. If any of the following
occurs,

a.the commencement of any voluntary bankruptcy, insolvency, reorganization,
readjustment of debt, dissolution, liquidation of debt or other insolvency
proceeding in which either party is a debtor; or

b.the suspension or termination of either party's business or dissolution
thereof or the appointment of a receiver, trustee or similar officer to take
charge of a substantial part of such entity's assets;

either party may terminate this Agreement upon written notice to the other
party.

4.Continuation of Services Upon Termination of Agreement. In all events of
termination of this Agreement, Ticketmaster shall make all reasonable business
efforts to discontinue Media Promotions as soon as practicable; provided,
however, that print promotions shall be

24

--------------------------------------------------------------------------------

permitted to be distributed until Ticketmaster is able to reprint and substitute
inventory on-hand at the date of termination of this Agreement.

H.Limitation of Liability.

Each party shall be liable to the other only for direct and actual documented
financial losses arising from a breach of this Agreement, and in no event shall
either party be liable to the other for lost profits or for consequential,
special, indirect, punitive or exemplary damages. The foregoing limitation shall
not apply to damages arising directly from a non-affiliated third-party claim
for which the liable party is responsible under Section III.E. above entitled
"Indemnification."

Notwithstanding the foregoing, any breach of Section III.C or Section III.F of
this Agreement may cause irreparable harm to the parties, and in the event of
any threatened breach, each party shall be entitled to injunctive relief in
addition to any other available remedy.

I.Force Majeure.

The party whose performance is prevented, hindered or delayed by a Force Majeure
event shall promptly give the other party written notice of the occurrence of
such event and describe such event in reasonable detail, together with the
estimated duration of the delay related thereto. Such party shall take all
reasonable steps to minimize both the affect and the duration of the event. Such
party shall not be entitled to receive payment for those services which it
failed to perform as a result of a Force Majeure event.

J.Notices.

1.Addresses. All notices and other communications under this Agreement shall be
writing and shall be deemed given (i) on the next day if delivered by overnight
mail or courier, (ii) on the date indicated on the return receipt after being
sent by certified or registered mail, postage pre-paid, or (iii) on the date
received if sent by facsimile transmission to the party for whom intended to the
following addresses:

If to Ticketmaster:

Ticketmaster
3701 Wilshire Boulevard
Los Angeles, CA 90010
Attn:    President
Attn:    General Counsel
Fax #:    (213) 382-2738

If to Amex:

American Express Travel Related Services Company, Inc.
200 Vesey Street
New York, New York 10285
Attn:    Vice President—Charge Card Loyalty
Fax #:    (212) 640-0110


with a copy to:

American Express Travel Related Services Company, Inc
200 Vesey Street
New York, New York 10285
Attn:    General Counsel's Office
Fax #:    (212) 640-4929

25

--------------------------------------------------------------------------------




Each party may by notice to the others change the address to which notices to
such party are to be delivered.

2.Contacts. Ticketmaster and Amex shall each have a dedicated contact person to
act as a liaison between parities.



K.Binding Effect; Assignment. This Agreement is binding upon and shall inure to
the benefit of the parties and their respective successors and permitted
assigns. Except as otherwise contemplated hereunder this Agreement may not be
assigned, in whole or in part, without the prior written consent of the other
party (which consent may be granted or withheld in the reasonable discretion of
such other party) except to a Related Company. "Related Company" means (i) a
company of which more than 50% of the Voting Shares are owned by a party, (ii) a
company that owns or controls, directly or indirectly, more than 50% of the
Voting Shares of a party, or (iii) a company of which more than 50% of the
Voting Shares are under common control or ownership, directly or indirectly,
with the Voting Shares of a party. "Voting Shares" means outstanding shares or
securities representing the right to vote for the election of directors or other
managing authority.

L.Miscellaneous.

1.No Joint Venture. The relationship of Ticketmaster and Amex hereunder shall in
no way be construed to create a joint venture, partnership, or employment or
agency relationship between the parties.

2.Expenses. Except as provided in SectionIII.E.. (Indemnification) above, each
party shall bear its own expenses incident to this Agreement and the
transactions contemplated hereby.

3.Periodic Review. Upon the giving of reasonable notice to Ticketmaster, a
designated representative of Amex shall have the right to review, at reasonable
intervals, upon at least ten (10) Business Days notice, and in such a manner
that does not interfere with Ticketmaster's normal business operations,
Ticketmaster's execution of Call Center Agents' interaction procedures. It is
understood and agreed that the nature and extent of any such review shall be
subject to Ticketmaster's contractual and statutory confidentiality and privacy
concerns.

4.Further Action. Each of the parties hereto shall use all reasonable efforts to
take, or cause to be taken, all appropriate action, do or cause to be done all
things reasonably necessary, proper or advisable under applicable law, and
execute and deliver such documents and other papers, as may be required to carry
out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement.

5.Entire Agreement. This Agreement, including all Exhibits attached hereto and
incorporated herein, contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, both written and oral, between Ticketmaster and Amex with
respect to the subject matter hereof.

6.Waiver of Breach. The failure of any party hereto at any time to enforce any
of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provisions, or in any way to effect the right of any party
thereto to thereafter enforce each and every provision of this Agreement. No
waiver of any breach of any provisions of this Agreement shall be effective
unless set forth in a written instrument executed by the party against which
enforcement of such waiver is sought; and no waiver of any such breach shall be
construed or deemed to be a waiver of any other or subsequent breach.

7.Amendment. No amendment of this Agreement shall be effective unless embodied
in a written instrument executed be all of the parties.

26

--------------------------------------------------------------------------------

8.Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to conflict of
laws principals.

9.Severability. If any provision of this Agreement is declared invalid or
otherwise determined to be unenforceable for any reason, such provision shall be
deemed to be severable from the remaining provisions of this Agreement, which
shall otherwise remain in full force and effect.

10.Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.Further Assurances. The parties agree to execute and deliver, or to cause to
be executed and delivered, such further instruments or documents, and the take
such other action, as may be reasonably required to carry our the transactions
contemplated by this Agreement, in each case provided the same do not impose any
additional liabilities or material obligation upon the other parties.

12.Counterparts. This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same Agreement.

27

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Ticketmaster and Amex have caused this Sponsorship
Marketing Agreement to be duly executed effective as of the date first above
written by their respective officers duly authorized.

TICKETMASTER L.L.C.             By: /s/  BRADLEY K. SERWIN      

--------------------------------------------------------------------------------

Name: Bradley K. Serwin
Title: Vice President
Date: on July 12, 2002             AMERICAN EXPRESS TRAVEL RELATED SERVICES
COMPANY, INC.         By: /s/  JUDY HOFFSTEIN      

--------------------------------------------------------------------------------

Name: Judy Hoffstein
Title: Executive Vice President
Date: on July 17, 2002    

28

--------------------------------------------------------------------------------




EXHIBIT A—MEDIA PLAN


**

--------------------------------------------------------------------------------

**  Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

29

--------------------------------------------------------------------------------


EXHIBIT B—SIZE AND SPECIFICATION OF AMEX LOGO


American Express Worldwide Identification Standards
11/01

Guidelines on using the Blue Box logo:

General

•All American Express communications material must be branded with a Blue Box
logo. This includes brochures, advertisements, product promotions, electronic
advertising, and all elements of direct mail packages including applications and
letters (with the exception of business reply cards).

•The only versions of the Blue Box logo that can be used for branding purposes
are the plain Blue Box, or versions with drop shadow, halo or highlight effect.
Please refer to the Worldwide Identification Standards manual for more
information.

•The "Highlighted" logo, i.e., the version with the gradated effect inside the
box, may be used instead of the traditional Blue Box as long as it is used
consistently throughout a piece or campaign.

•The "Highlighted" Blue Box should never be used with a halo effect.

•Product/Service signatures can be used as branding devices on any printed
material when appropriate. Please see section four of the Worldwide
Identification Standards manual for more information.

•Product/Service logos should be designed as self-contained units to fit within
the product/service signature format. Global Brand Management must approve new
designs.

•The Blue Box logo should never be used as text. If a line of text that includes
the words 'American Express' accompanies the Blue Box, 'American Express' must
be spelled out

Color

•The Blue Box logo must always be reproduced in American Express Blue (Pantone
307) unless a piece is black and white only. The logo can then be printed in
black.

•The words, "American Express" inside the Blue Box logo must always be outlined
in white, regardless of the background color upon which the logo appears.

•Business area nomenclature, e.g., Cards, must always be specified as black or
white depending on the background color upon which the logo appears, (i.e.,
black on light backgrounds or white on dark backgrounds.).

•The Blue Box logo may not be reversed, i.e., white box/blue text, for any
reason. Either the haloed or highlighted versions of the Blue Box logo are to be
used on dark or similar color backgrounds.

•The Blue Box logo should never be placed on a blue or green background that is
too similar in color to Pantone 307.

•When reproducing the Blue Box logo in 4/C process, the screen values should be
specified as 100% cyan, 6% magenta and 34% black. When reproducing the Blue Box
logo for online use, the RGB equivalent color breakdown is R=0, G=102, B=153.

30

--------------------------------------------------------------------------------



Size

•The recommended minimum size for the American Express Blue Box logo is 1/2 inch
for standard magazine full-page print media. The Blue Box size should be
proportionately larger for larger size spaces, like broadsheet newspaper or
outdoor.

•The Blue Box logo can never be specified smaller than 3/8" in print material
and 5/8" (45 x45 pixels) in electronic media.

•The Blue Box logo cannot be modified, shortened, or altered in any way. The
American Express typography cannot be used outside of the Blue Box.

•The logo must always be surrounded by an open space, except when treated as a
product/service signature. A minimum distance of 1/3 of the Blue Box must be
allowed above, below and to the sides of the signature, including the
nomenclature, the "®" and the "do more" when applicable.

Guidelines on using graphics:

•The Centurion should not be used as a graphic device in marketing or
communication pieces of any kind. It is only used on American Express card
plastic or cheque products, or for Insurance product print materials.

•When reproducing a visual of an American Express card, use 4/C photography or
halftone art whenever possible. Visuals of non-proprietary products such as
co-brand, affinity and network cards should always be 4/C photography or
halftone art.

•The filigree and/or radial patterns may be used to enhance the visual branding.
They are most effectively used as background texture. Colors should be chosen
carefully to ensure they are tasteful. The filigree pattern's fine line detail
must always be the darker color, the background the lighter color.

•The American Express POP decal design, i.e., the Blue Box surrounded by a
silver radial pattern, may never be used as a Brand signature in any
communication. The Cards Welcome POP decal may only be depicted in card
acceptance marketing from Amex to merchants or from Amex to consumers touting
card acceptance in a market. It would always appear in addition to the standard
Blue Box logo used as Brand signature.

Guidelines on using the Blue Box logo with taglines, such as "Official Card
of..." or "Teamed with American Express":

•The tagline can appear either above, below, to the left or right of the Blue
Box. It should never be placed to the right of the Blue Box when nomenclature,
such as Cards, is used. Preferred tagline placement is to the left of the box.

        **** "TEAMED WITH" AMEX LOGO *****

•The tagline must be spaced away from the American Express Blue Box at least 1/8
", whether to the left, above or below the box.

•The tagline font should be an American Express font, i.e., in the font families
of either Times or Univers.

•When the words American Express are used, it is important to use the font
Univers Extra Black, per above example.

•Please do not modify the electronic artwork provided by American Express.

For more information, please contact Global Brand Management: Lisa Skilling:
212-640-7922

31

--------------------------------------------------------------------------------


EXHIBIT C—TICKETMASTER SUBSIDIARIES AND AFFILIATES


Ticketmaster-Indiana L.L.C.
Ticketmaster Indiana (a joint venture)
Ticketmaster Group Limited Partnership

32

--------------------------------------------------------------------------------


EXHIBIT D—FORMULA FOR CALCULATING THE AMEX BASELINE


**

--------------------------------------------------------------------------------

**  Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

33

--------------------------------------------------------------------------------


EXHIBIT E—SCHEDULE FOR DELIVERING AMEX CREATIVE


**

--------------------------------------------------------------------------------

**  Ticketmaster has requested from the SEC confidential treatment of this
information. A complete copy of this Exhibit has been sent to the SEC along with
a request that this information be kept confidential.

34

--------------------------------------------------------------------------------



QuickLinks


SPONSORSHIP MARKETING AGREEMENT
EXHIBIT A—MEDIA PLAN
EXHIBIT B—SIZE AND SPECIFICATION OF AMEX LOGO
EXHIBIT C—TICKETMASTER SUBSIDIARIES AND AFFILIATES
EXHIBIT D—FORMULA FOR CALCULATING THE AMEX BASELINE
EXHIBIT E—SCHEDULE FOR DELIVERING AMEX CREATIVE
